         Case 1:19-cr-00064-GHW Document 28 Filed 10/28/19 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 28, 2019

BY ECF

The Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

           Re:     United States v. Natalie Mayflower Sours Edwards,
                   19 Cr. 64 (GHW)

Dear Judge Woods:

        The Government respectfully writes in the above-captioned matter in response to the
Court’s order of October 8, 2019, concerning the Government’s request for the Court to enter a
protective order, on consent, governing classified materials to be provided in discovery. After
reviewing the Court’s order, the Government conferred with both defense counsel and Daniel O.
Hartenstine, who has been recommended in the enclosed letter to be appointed as the Classified
Information Security Officer (“CISO”) in this matter. 1 Having so conferred, the Government
requests that the Court schedule a sealed conference, to permit the Government to address, in a
secure environment, the anticipated extent and nature of classified information in this matter and
to answer or facilitate the answering of any questions that the Court may have concerning the
proposed protective order or related procedures. See Classified Information Procedures Act
(“CIPA”), 18 U.S.C. App. 3, § 2 (“At any time after the filing of the indictment or information,
any party may move for a pretrial conference to consider matters relating to classified information
that may arise in connection with the prosecution.”). The Government proposes that counsel for
the Government, defense counsel, and Mr. Hartenstine be present at this conference, but not the
defendant, who presently lacks a security clearance and accordingly cannot be provided with
certain information absent the entry of and her express agreement to an appropriate protective

1
    Mr. Hartenstine is Chief of Operations for the Litigation Security Group at the Department of
Justice. The Litigation Security Group is comprised of security specialists whose responsibility is
to act as CISOs in criminal litigation as well as civil matters. Mr. Hartenstine is responsible for
overseeing this program. He also provides regular support to the Southern District of New York.
In this district, Mr. Hartenstine acts or has acted as the primary CISO in, among other cases, United
States v. Jesus Encarnacion, 19 Cr. 118; United States v. Ramses Owens, et al., 18 Cr. 693; United
States v. Joshua Schulte, 17 Cr. 548; United States v. Sayfullo Saipov, 17 Cr. 722; United States v.
Chi Ping Patrick Ho, 17 Cr. 779; and United States v. Reza Zarrab, et al., 15 Cr. 867.
         Case 1:19-cr-00064-GHW Document 28 Filed 10/28/19 Page 2 of 4
 Honorable Gregory H. Woods
 United States District Judge
 October 28, 2019
 Page 2

order. Defense consents to this proposal. The Government understands that Mr. Hartenstine, who
is based in Washington, D.C., is available on Friday, November 1, or on various dates next week.

       For the Court’s reference, the Government also provides herein background concerning
CIPA and its request for a protective order, and will be prepared to provide more specific
information at the conference.

                          Overview of Applicable Procedures and Law

           A. Procedures Governing Classified Information

        CIPA provides that federal courts must have security procedures in place for the handling
of classified information. 18 U.S.C. App. 3, § 9(a).

       In accordance with CIPA, Section 9(a), Chief Justice Roberts has prescribed security
procedures for federal courts in all criminal proceedings involving classified information. See
Revised Security Procedures established pursuant to Pub. L. No. 96-456, 94 Stat. 2025, by the
Chief Justice of the United States for the Protection of Classified Information (“CIPA Security
Procedures”).

       Section 2 of the CIPA Security Procedures provides in pertinent part:

              In any proceeding in a criminal case or appeal therefrom in which
              classified information is within, or is reasonably expected to be
              within, the custody of the court, the court will designate a “classified
              information security officer.” The Attorney General or the
              Department of Justice Security Officer will recommend to the court
              a person qualified to serve as a classified information security
              officer. This individual will be selected from the Litigation Security
              Group, Security and Emergency Planning Staff, Department of
              Justice, to be detailed to the court to serve in a neutral capacity. The
              court may designate, as required, one or more alternate classified
              information security officers who have been recommended in the
              manner specified above.

       A CISO may serve several functions, including:

   •   Facilitating the transportation and handling of, and overseeing the physical security of,
       classified documents in the custody of the Court and/or the parties;
   •   Managing the filing of classified documents by the parties and the docketing of classified
       orders or opinions issued by the Court;
   •   Assisting court staff in applying for and obtaining sufficient security clearances;
   •   Assisting defense counsel in applying for and obtaining security clearances if and when
       their need to review classified information arises or as otherwise ordered by the Court;
           Case 1:19-cr-00064-GHW Document 28 Filed 10/28/19 Page 3 of 4
    Honorable Gregory H. Woods
    United States District Judge
    October 28, 2019
    Page 3

      •   Arranging for appropriately approved secure areas used by the Court and, if necessary, the
          defense, for the storage, review, and processing of classified information;
      •   Maintaining a sealed record for those filed documents containing classified materials; and
      •   Identifying, recommending, and certifying a secure location in the courthouse where any
          in camera proceedings concerning classified information may be held.

See generally Robert Timothy Regan, Keeping Government Secrets: A Pocket Guide for Judges
on the State-Secrets Privilege, the Classified Information Procedures Act, and Classified
Information Security Officers (Federal Judicial Center 2d ed. 2013).

             B. Entry of a Protective Order

        CIPA provides, in pertinent part: “Upon motion of the United States, the court shall issue
an order to protect against the disclosure of any classified information disclosed by the United
States to any defendant in any criminal case in a district court of the United States.” 18 U.S.C.
App. 3, § 3. See In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 121 (2d
Cir. 2008) (CIPA “imposes upon district courts a mandatory duty to guard against the unauthorized
disclosure of any classified material disclosed by the United States to any defendant in a criminal
case.” (internal quotation marks omitted)). 2

                                                * * *

       For the foregoing reasons, with consent of the defendant, the Government respectfully
requests that the Court schedule a conference pursuant to Section 2 of CIPA at which counsel for
both parties and Mr. Hartenstine, but not the defendant, are present.




2
    The proposed protective order is materially the same in all relevant respects as those entered
into in other cases in this district. See, e.g., United States v. Joshua Schulte, 17 Cr. 548 (PAC),
Dkt. No. 61; United States v. Chi Ping Patrick Ho, 17 Cr. 779 (KBF), Dkt. No. 91.
        Case 1:19-cr-00064-GHW Document 28 Filed 10/28/19 Page 4 of 4
 Honorable Gregory H. Woods
 United States District Judge
 October 28, 2019
 Page 4

                                      Respectfully submitted,

                                      GEOFFREY S. BERMAN
                                      United States Attorney

                                By:   s/ Daniel C. Richenthal
                                      Kimberly J. Ravener
                                      Daniel C. Richenthal
                                      Assistant United States Attorneys
                                      (212) 637-2358/2109

Enclosure

cc:   (by ECF)

      Counsel of Record

      (by email)

      Daniel O. Hartenstine
        Case 1:19-cr-00064-GHW Document 28-1 Filed 10/28/19 Page 1 of 1
                                                       lJ.S. Department of Justice

                                                      Justice Management Division

                                                      Security and Emergency Planning Staff

                                                       Washington, D.C. 20530

      OCl 16 2019

The Honorable Gregory H. Woods
United States District Court
  for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

               RE:     United States v. Natalie Mayflow er Sours Edwards (l 9-Cr.-64)

Dear Judge Woods:

Pursuant to paragraph two of the "REVISED SECURITY PROCEDURES ESTABLISHED
PURSUANT TO PUB. L. 96-456, 94 STAT. 2025, BY THE CHIEF JUSTICE OF THE
UNITED STATES FOR THE PROTECTION OF CLASSIFIED INFORMATION," I
recommend Mr. Daniel 0. Hartenstine, Supervisory Security Specialist, for the position of
Classified Information Security Officer in the above-captioned case. I also recommend Security
Specialists Debra M. Guerrero-Randall, Joan B. Kennedy, Matthew W. Mullery, Maura L.
Peterson, Carli V. Rodriguez-Fee, Harry J. Rucker, and Winfield S. Slade as alternate Classified
Information Security Officers. In addition, I certify that the above-mentioned individuals are
cleared for the level and category of classified information that will be involved in this litigation.
Their duties will include responsibilities to the court for information, physical, personnel, and
communications security, as well as any other pertinent duties as outlined in the above-cited
procedures.

If you have any questions please do not hesitate to contact me at (202) 514-2094, or Joan B.
Kennedy, Associate Director at (202) 514-9016.


Sincerely,


  ~~~- Q ~
Jau.  L. Dunlap
Department Security Officer


cc:
Edward Friedland, District Executive
Ruby Kraj ick, Clerk of Court
